 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     JONATHAN HISEY
 7
 8                                       IN THE UNITED STATES DISTRICT COURT

 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                         Case No. 6:19-po-00246-JDP

12                             Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE
13    vs.
                                                        Date: June 2, 2020
14    JONATHAN HISEY,                                   Time: 10:00 a.m.
                                                        Judge: Hon. Jeremy D. Peterson
15                            Defendant.

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Jonathan Hisey, hereby stipulate and jointly move this Court to continue Mr. Hisey’s
20   status conference from March 31, 2020 until June 2, 2020.
21             On January 15, 2020, the undersigned defense counsel requested a continuance so that Mr.
22   Hisey might pay fees necessary to reinstate his license. Given ongoing COVID-19 closures, the
23   undersigned defense counsel requests that Mr. Hisey’s review hearing be continued until June 2,
24   2020 in order that he can take the necessary steps to reinstate his license. The Government does
25   not object.
26   //
27   //
28   //

     ddA
       Hisey / Stipulation to Continue                   -1-
       Review Hearing and Order
 1                                       Respectfully submitted,

 2                                       McGREGOR SCOTT
                                         United States Attorney
 3
 4   Dated: March 30, 2020               /s/ Susan St. Vincent
                                         SUSAN ST. VINCENT
 5                                       Acting Legal Officer
                                         National Park Service
 6                                       Yosemite National Park

 7
     Dated: March 30, 2020               HEATHER E. WILLIAMS
 8                                       Federal Defender

 9
                                         /s/ Benjamin A. Gerson
10                                       BENJAMIN A. GERSON
                                         Assistant Federal Defender
11                                       Attorney for Defendant
                                         JONATHAN HISEY
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Hisey / Stipulation to Continue     -2-
       Review Hearing and Order
 1                                                ORDER

 2             Good cause appearing, the above stipulation to continue case 6:19-MJ-00246 JDP until

 3   June 2, 2020 is hereby accepted and adopted as the order of this court.

 4
 5   IT IS SO ORDERED.

 6
 7   Dated:         March 30, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Hisey / Stipulation to Continue               -3-
       Review Hearing and Order
